OPINION AND ORDER
STEPHENS, Chief Justice.
Movant was charged with unethical conduct and now moves for permission to resign from the Kentucky Bar Association. The Association responded that the terms proposed were acceptable.
Therefore, it is ordered that John W. Combs’s motion to resign from the Kentucky Bar Association is granted. It is further ordered that:
1. Movant shall not be permitted to engage in the practice of law in the Commonwealth of Kentucky, as defined by SCR 3.020, until such time as the Supreme Court of Kentucky enters an order reinstating his membership in the Kentucky Bar Association.
*1262. Movant shall not file an application for reinstatement for a period of thirty (30) days beginning on the effective date of this Order.
3. Any application for reinstatement filed by movant shall be governed by SCR 3.510, reinstatement in case of disciplinary suspension, or any subsequent amendment to SCR 3.510.
4. All disciplinary proceedings pending against movant shall be terminated and the cost thereof shall be paid by movant in accordance with SCR 3.450(1) and SCR 3.480(3).
All concur.